Exhibit 10.1

AMENDMENT AGREEMENT

Amendment Agreement, dated February 6, 2013, to the Facility Agreement, dated as
of March 11, 2011 (the “FA”), between Titan Pharmaceuticals, Inc. (“Titan”) and
the parties named therein as Lenders (the “Lenders”).

In consideration of today’s exercise of warrants by the Lenders and for other
good and valuable consideration, Titan and the Lenders agree that Section 2.2 of
the FA is amended to add thereto the following provision:

“(f) Notwithstanding anything contained in the Warrants to the contrary, (i) the
Exercise Price of the Warrants may be satisfied by a Lender, without limitation,
through a reduction of the principal amount outstanding under such Lender’s Note
with such amount being applied in the reverse order of repayment provided for in
Section 2.2(a), and (ii) a Lender shall not be required to physically surrender
Warrants in connection with a partial Exercise of the Warrants held by such
Lender.”

IN WITNESS WHEREOF, Titan and the Lenders have executed this Amendment Agreement
on the date first above written.

 

TITAN PHARMACEUTICALS, INC. By:  

 /s/ Sunil Bhonsle

  Name:   Sunil Bhonsle   Title:   President

DEERFIELD PRIVATE DESIGN FUND II, L.P.

 

By:           Deerfield Mgmt, L.P., General Partner By:           J. E. Flynn
Capital LLC, General Partner By:    /s/ James E. Flynn   Name:   James E. Flynn
  Title:   General Partner

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.

 

By:           Deerfield Mgmt, L.P., General Partner By:           J. E. Flynn
Capital LLC, General Partner By:    /s/ James E. Flynn   Name:   James E. Flynn
  Title:   General Partner

DEERFIELD SPECIAL SITUATIONS FUND INTERNATIONAL, LIMITED

 

By:           Deerfield Mgmt, L.P., General Partner By:           J. E. Flynn
Capital LLC, General Partner By:  

 /s/ James E. Flynn

  Name:   James E. Flynn   Title:   General Partner

DEERFIELD SPECIAL SITUATIONS INTERNATIONAL MASTER FUND, L.P.

 

By:           Deerfield Mgmt, L.P., General Partner By:           J.E. Flynn
Capital LLC, General Partner By:  

 /s/ James E. Flynn

  Name:   James E. Flynn   Title:   General Partner